      Case 3:19-cv-00938-AWT Document 40 Filed 04/22/21 Page 1 of 3



                    UNITED STATES DISTRICT COURT

                       DISTRICT OF CONNECTICUT

JAMES A. HARNAGE,                :
     Plaintiff,                  :
                                 :
v.                               :       Case No. 3:19cv938(AWT)
                                 :
THOMAS KENNY, ET AL.             :
     Defendants,                 :

                ORDER ON MOTION FOR RECONSIDERATION

     On June 18, 2019, the plaintiff, James A. Harnage, filed a

complaint pro se pursuant to 42 U.S.C. § 1983 against the

Connecticut Department of Correction (“DOC”) and Garner

Correctional Institution (“Garner”) Captain Thomas Kenny, Garner

Warden Anthony Corcella, former Commissioner Scott Semple,

former Commissioner Rollin Cook, and Garner Warden Hannah for

violating his Eighth Amendment protection against cruel and

unusual punishment.    Compl. [Doc.#1].

     In an Initial Review Order, the court permitted Harnage’s

Eighth Amendment claims to proceed against Captain Thomas Kenny,

Garner Warden Anthony Corcella, former Commissioner Scott

Semple, former Commissioner Rollin Cook, and Garner Warden

Hannah in their individual capacities; and against Commissioner

Angel Quiros and Warden Hannah in their official capacities.

[Doc. #24].   However, the court dismissed the DOC as a defendant

in this suit because a state agency, is not a “person” subject

                                     1
      Case 3:19-cv-00938-AWT Document 40 Filed 04/22/21 Page 2 of 3



to suit under 42 U.S.C. § 1983.        See Will v. Michigan Dep't of

State Police, 491 U.S. 58, 71 (1989) (state and state agencies

not persons within meaning of Section 1983).

     Harnage has filed a motion for reconsideration of the

court’s order dismissing the DOC.       [Doc. #32].   He maintains

that he should be permitted to proceed against the DOC as a

proper party on his claims for injunctive relief.

    A motion for reconsideration "generally will be denied

unless the moving party can point to controlling decisions or

data . . . that might reasonably be expected to alter the

conclusion reached by the court."       Shrader v. CSX Transp., Inc.,

70 F.3d 255, 257 (2d Cir. 1995).       "The major grounds justifying

reconsideration are 'an intervening change of controlling law,

the availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.'"       Virgin Atl. Airways,

Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992).

    As the defendants set forth in their objection [Doc. #34],

Harnage may proceed with his claims for prospective injunctive

relief against the official capacity parties, Warden Hannah and

Commissioner Quiros, but not against the state itself as such

suit would be barred by the Eleventh Amendment.        See Ex parte

Young, 209 U.S. 123 (1908); Alabama v. Pugh, 438 U.S. 781, 782,

(1978) (dismissing State of Alabama and Alabama from suit for

                                   2
      Case 3:19-cv-00938-AWT Document 40 Filed 04/22/21 Page 3 of 3



injunctive relief because “that suit against the State and its

Board of Corrections is barred by the Eleventh Amendment, unless

Alabama has consented to the filing of such a suit.”); Quern v.

Jordan, 440 U.S. 332, 338-45 (1979) (Congress did not abrogate

the Eleventh Amendment when it passed 42 U.S.C § 1983).

    Harnage has not shown any basis for this court to reconsider

its prior ruling.   Accordingly, Plaintiff’s motion for

reconsideration is DENIED [Doc. #32].

    It is so ordered.

    Signed this 22nd day of April 2021 at Hartford, Connecticut.




                                 __________/s/AWT_____________
                                      Alvin W. Thompson
                                 United States District Judge




                                   3
